Assuming that an emergency existed not created by any act of the respondent King, yet King, driving at the rate of fifty miles per hour, saw ahead of him, and approaching at a like or greater speed and but six hundred feet distant, a car occupying his side of the roadway. At the speed each was traveling, they were bound to collide within a period of about four and one-sixth seconds and yet, as the jury might have found, King wholly failed to reduce his speed.
To say, as a matter of law, that King acted as a careful and prudent driver would have acted under like circumstances, or that his failure to reduce speed was not a proximate cause of what followed, is to invade the province of the jury.
One driving fifty miles per hour with sudden death in plain sight and only four seconds away might very well be held to be negligent as a matter of law if he failed to reduce speed, but how the law can say that the conditions here existing did not suggest the advisability of reducing his speed and that his speed was not a factor, is beyond my comprehension.
I therefore dissent. *Page 428